Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 1 of 16 PageID: 300




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 GLORIA D. DICKERSON,
                                               Civ. No. 19-8344 (KM) (JBC)
                Plaintiff,
                                                         OPINION
 v.

 NEW JERSEY INSTITUTE OF
 TECHNOLOGY,
 ANNIE CRAWFORD,
 STACI MONGELLI, and
 LAUREN RUBITZ

              Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Before the Court is the motion of Defendant New Jersey Institute of
Technology (“NJIT”) to dismiss the Amended Complaint of pro se Plaintiff Gloria
Dickerson, which asserts claims under Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. §§ 2000e et seq.; the Age Discrimination in Employment
Act of 1967 (“ADEA”), 29 U.S.C. §§ 621 to 634; the Americans with Disabilities
Act of 1990 (“ADA”), 42 U.S.C §§ 12112 to 12117; the Equal Pay Act, 29 U.S.C.
§ 206(d); and the New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat.
Ann. §§ 10:5-1 et seq.
      For the reasons provided herein, I will grant Defendant’s motion to
dismiss the (First) Amended Complaint without prejudice to the submission,
within 30 days, of a proposed Second Amended Complaint.




                                     1
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 2 of 16 PageID: 301




    I.      Summary1
            a. Factual Background
         Dickerson filed the initial Complaint on March 7, 2019, asserting claims
of race, age, and disability discrimination under Title VII, the ADA, and the
ADEA, against Defendant NJIT and three individual Defendants. (DE 1).
         In the Opinion deciding Defendants’ first motion (DE 5) to dismiss, I
described the facts alleged in the initial Complaint as follows:
                Ms. Dickerson works as a customer service representative in
         the human resources department at NJIT. She is an African-
         American female, she is approximately 72 years old, and she suffers
         from a permanent chronic respiratory condition. (Compl. at 10).
         Occasionally, this respiratory condition requires her to request
         temporary leave under the Family Medical Leave Act (“FMLA”). (Id.
         at 15).
                Ms. Dickerson was hired in 2014. (Id. at 10). Defendant Annie
         Crawford, an assistant Vice President at NJIT, is Ms. Dickerson’s
         supervisor. (Id. at 11). Defendant Staci Mongelli is the assistant
         director of employment and human resources operations. Defendant
         Lauren Rubitz is the assistant director of organizational
         development and human resource operations. (Id. at 8). Ms.
         Crawford, Ms. Mongelli, and Ms. Rubitz, . . . are members of the
         employment division of NJIT. Ms. Dickerson alleges that they were
         supposed to include her as a member of the same division. (Id. at
         12). Ms. Dickerson generally alleges that defendants did not want to
         work with her. (Id.) As a result, defendants are alleged to have
         “retaliated, discriminated, denied opportunity, created a hostile
         environment to suppress the positive relationships [she] was
         developing with Faculty and Staff” and created a “toxic
         environment.” (Id.; see also id. at 13).
                On or about November 23, 2018, Ms. Dickerson filed a
         complaint with the Equal Employment Opportunity Commission
         (“EEOC”). On the form complaint, she checked boxes indicting that
         she was asserting discrimination based on race, age, and disability.
         (Id. at 13). In the body of the EEOC complaint, she asserts that for
         approximately 4 years, from August 31, 2014 through September


1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.


                                         2
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 3 of 16 PageID: 302




      20, 2018, she was “subjected to harassment and a hostile work
      environment by several employees . . . Annie Crawford, Staci
      Mongelli, and Lauren Rubitz. I have been denied opportunities to
      grow as an employee within my department by the aforementioned
      individuals. I have complained to respondent about these actions
      and nothing was done.” (Id.). The EEOC complaint asserts more
      specifically that “[o]n one occasion, Ms. Crawford called me into her
      office and interrogated me as to how I could be dancing if I had my
      disability. These comments were harassing and uncalled for.” (Id.).
      On November 29, 2019, the EEOC dismissed Ms. Dickerson’s
      complaint and mailed her a notice of rights letter that instructed
      that she had 90 days to appeal the EEOC’s dismissal by filing a
      lawsuit in federal court. (Id. at 20). Ms. Dickerson received this
      notice on December 10, 2019. (Id. at 11).
             Around the time that Ms. Dickerson filed her EEOC
      complaint, she also filed a complaint with the United States
      Department of Labor’s Wage and Hour Division alleging violations of
      the FMLA. (Id. at 15). Ms. Dickerson was interviewed on December
      27, 2018. (Id.). She explained in her interview that because of her
      chronic respiratory condition, she is occasionally granted temporary
      leave under the FMLA. (Id.). She was initially certified for FMLA leave
      in 2016, and has been recertified three times, most recently on
      August 14, 2018. (Id.). She alleged in her complaint to the
      Department of Labor that she was harassed as a result of exercising
      her rights under the FMLA:

            I was harassed due to me using intermittent FMLA. I
            was invited to a co-worker retirement party which was
            held on a Saturday evening. During the event I danced
            as I have done during previous related events. On or
            around 9/7/2018 Annie Crawford . . . asked me to come
            to her office. . . . Annie said to me, ‘It was brought to my
            attention that you attended Norma’s Retirement
            Celebration.’ She further Asked, ‘How can you dance on
            FMLA?’ She repeated the question several times. I felt
            humiliated by the question from her because I felt she
            had no right to ask me such a question. I felt her actions
            were insensitive, unfair, unnecessary, retaliatory, and
            extremely hurtful.

      (Id. at 15). The Department of Labor conducted an investigation and
      determined that Ms. Crawford had discriminated against Ms.
      Dickerson when she questioned Ms. Dickerson about how she could
      be on FMLA leave and yet dance at a retirement party. (Id.). NJIT
      agreed that proper recertification procedures would be used moving

                                      3
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 4 of 16 PageID: 303




      forward and that if Ms. Crawford had questions about FMLA usage,
      she should ask for a recertification. (Id.).

(DE 21 at 2-4)
      Defendants filed a motion to dismiss the initial Complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6). (DE 5) On November 14, 2019, the
Court dismissed all of Dickerson’s claims except for her claims of harassment
and retaliation in violation of the ADA, as asserted against NJIT. (DE 21; DE
22). The Court then granted Dickerson leave to amend her Complaint. (DE 21;
DE 22)
      Dickerson filed an Amended Complaint (DE 32) on February 14, 2020,
alleging the following. On August 3, 2015, Defendant NJIT hired Dickerson as a
Customer Service Representative in the Department of Human Resources. (DE
32 at 3-4) At the time of hiring, Dickerson had a Master of Science in
Counseling and years of experience in higher education. (DE 32 at 4) As a
Customer Service Representative, Dickerson “was charged with the
responsibility to significantly improve the customer service delivered to
[f]aculty, staff, administrators and external customers.” (DE 32 at 4) Dickerson
alleges that members of the Department of Human Resources “soon” became
hostile towards Dickerson “because she reported a staff member for
inappropriate use of the University computer to [s]earch and communicate
information about another staff member.” (DE 32 at 4) Dickerson “found
resistance from that [d]ay to the present against her performance and ability to
do her [j]ob.” (DE 32 at 4). Dickerson then “reported incidents to the Director of
Labor Relations and Employment at NJIT, Department of Labor Wage and
Hour, EEOC and eventually filed this lawsuit.” (DE 32 at 4).
      Dickerson alleges that the discriminatory acts began around October 1,
2016; that as of the filing of the Amended Complaint, Defendant continued to
discriminate against her; and that she is being discriminated against on the
bases of her race, age, and disability (permanent chronic respiratory condition).
(DE 32 at 3) She asserts claims under Title VII, the ADEA, the ADA, the Equal


                                      4
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 5 of 16 PageID: 304




Pay Act, and the NJLAD for harassment, retaliation, failure to accommodate
Plaintiff’s disability, and unequal terms and conditions of employment. (DE 32
at 2-3)
         Defendant NJIT contends that Dickerson’s previously asserted claims, as
now amended, should be dismissed because the Amended Complaint “offers no
new information,” and “contains even fewer facts than in her first pleading.”
(DE 37-1 at 5) With respect to the newly asserted claims – the claim for failure
to accommodate Plaintiff’s disability, the claim under the Equal Pay Act, and
the claim for discrimination under the NJLAD – Defendant submits that
Dickerson provides no supporting factual allegations and that therefore those
claims should be dismissed as well. (DE 37-1 at 5-6) Finally, Defendant
submits that the ADA claims which survived the initial motion to dismiss
should now be dismissed because the “Amended Complaint eliminates the
factual allegations in the original Complaint on which this Court allowed those
claims to proceed, and therefore, her ADA claims asserted in the Amended
Complaint should now be dismissed for failure to state a claim based on the
current factual allegations.” (DE 37-1 at 5)

   II.      Discussion
            a. Legal standard
         In considering a motion to dismiss, a court must bear in mind that pro se
complaints are held to less stringent standards than formal pleadings drafted
by lawyers. Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d
1081 (2007); Haines v. Kerner, 404 U.S. 519, 520-21, 92 S. Ct. 594, 30 L. Ed.
2d 652 (1972); see Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004) (“Courts
are to construe complaints so as to do substantial justice . . . keeping in mind
that pro se complaints in particular should be construed liberally.” (citations
omitted)). This does not, however, absolve a pro se plaintiff of the need to
adhere to the Federal Rules of Civil Procedure. See, e.g., Fantone v. Latini, 780
F.3d 184, 193 (3d Cir. 2015) (“a pro se complaint . . . must be held to ‘less
stringent standards than formal pleadings drafted by lawyers;’ . . . but we


                                       5
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 6 of 16 PageID: 305




nonetheless review the pleading to ensure that it has ‘sufficient factual matter;
accepted as true; to state a claim to relief that is plausible on [its] face.’”).
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); See Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013). That
facial-plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin
to a ‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.
      Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
      For the purposes of a motion to dismiss, the facts alleged in the
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014). “Complaints filed pro se
are construed liberally, but even a pro se complaint must state a plausible
claim for relief.” Badger v. City of Phila. Office of Prop. Assessment, 563 F. App’x
152, 154 (3d Cir. 2014) (citation and internal quotation marks omitted).




                                        6
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 7 of 16 PageID: 306




      When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff’s claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
Moreover, “in cases where a pro se plaintiff is faced with a motion to dismiss, it
is appropriate for the court to consider materials outside of the complaint to
the extent they ‘are consistent with the allegations in the complaint.’” Bush v.
City of Phila., 367 F. Supp. 2d 722, 725-26 (E.D. Pa. 2005) (quoting Donhauser
v. Goord, 314 F. Supp. 2d 119, 121 (N.D.N.Y. 2004)).

          b. Plaintiff’s Reasserted Title VII and ADEA Claims
      The initial complaint’s Title VII and ADEA claims were dismissed without
prejudice. The Amended Complaint has asserted claims under Title VII and the
ADEA in amended form.
      Plaintiff’s Title VII and ADEA claims are analyzed under the burden-
shifting framework announced in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973). Shahin v. Delaware, 424 F. App’x 90, 92-93 (3d Cir. 2011)
(applying the burden-shifting framework in Title VII cases and citing Jones v.
Sch. Dist. of Philadelphia, 198 F.3d 403, 410 (3d Cir. 1999)); see also Gress v.
Temple Univ. Health Sys., 784 F. App’x 100, 104 (3d Cir. 2019) (applying the
burden-shifting framework to ADEA claims). The plaintiff carries the initial
burden of establishing a prima facie case for each claim. Shahin, 424 F. App’x
at 92. If she “establishes a prima facie case, the State must provide a
legitimate, non-discriminatory reason for the adverse employment action.” Id.
at 92-93. “If the State is able to proffer such a reason, [the plaintiff] must show
that it is a pretext for discrimination. Id. at 93.



                                        7
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 8 of 16 PageID: 307




        i.    Harassment
        To establish a prima facie case of hostile work environment harassment
under Title VII or the ADEA, Dickerson must show (1) she “suffered intentional
discrimination” because of her membership in a protected class; (2) “the
discrimination was pervasive and regular”; (3) “the discrimination detrimentally
affected” her; (4) “the discrimination would detrimentally affect a reasonable
person” of the same protected class in that position; and (5) “the existence of
respondeat superior liability.” Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir.
2001); Ullrich v. U.S. Sec’y of Veterans Affairs, 457 F. App’x 132, 140 (3d Cir.
2012)
        I dismissed Dickerson’s initial Title VII and ADEA harassment claims. I
reasoned that the alleged uncivil behavior of Dickerson’s coworkers did not
equate to actionable harassment, and that there was no factual allegation
connecting the coworkers’ behavior to Dickerson’s age or race. (DE 21 at 15) In
the Amended Complaint, Dickerson adds an allegation that members of the
Department of Human Resources “[b]ecame hostile toward Plaintiff because she
reported a staff member for inappropriate use of the University computer.” (DE
32 at 4) That allegation does not cure the reasons for the initial dismissal of
Dickerson’s Title VII and ADEA claims. Indeed, the Amended Complaint
confirms that this additional hostility did not result from her membership in a
protected class, but rather stemmed from her having reported misuse of the
University’s computers. Further, the general and conclusory statement that co-
workers became “hostile towards Plaintiff” is insufficiently factual to establish
actionable harassment. See Vance v. Ball State Univ, 570 U.S. 421, 452 (2013)
(“Title VII imposes no ‘general civility code.’”).
        The motion to dismiss Dickerson’s renewed harassment claims under
Title VII and the ADEA is therefore granted.
        ii.   Retaliation
        Title VII and the ADEA prohibit discrimination against an employee for
having engaged in a protected activity. See 42 U.S.C. § 2000e-3(a) (Title VII); 29


                                        8
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 9 of 16 PageID: 308




U.S.C. § 623(d) (ADEA). To establish a prima facie case of retaliation, Dickerson
must show (1) she engaged in protected activity; (2) her “employer took an
adverse employment action after or contemporaneous with the employee’s
protected activity”; and (3) there exists a causal connection between her
protected activity and the employer’s adverse action. Abramson v. William
Paterson College of New Jersey, 260 F.3d 265, 286 (3d Cir. 2001).
      Under the first prong, “protected ‘opposition’ activity includes not only an
employee’s filing of formal charges of discrimination against an employer but
also ‘informal protests of discriminatory employment practices, including
making complaints to management.’” Daniels v. Sch. Dist. of Philadelphia, 776
F.3d 181, 195 (3d Cir. 2015) (quoting Curay-Cramer v. Ursuline Acad. Of
Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006) Unlike Title VII’s
substantive discrimination provision, the antiretaliation provision “is not
limited to discriminatory actions that affect the terms and conditions of
employment.” Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 174 (2011)
(internal quotation marks omitted) (quoting Burlington N. & S.F.R. Co. v. White,
548 U.S. 53, 64 (2006)) Rather, the “antiretaliation provision prohibits any
employer action that ‘well might have dissuaded a reasonable worker from
making or supporting a charge of discrimination.’” Id. (quoting Burlington N. &
S.F.R. Co., 548 U.S. at 69). With respect to establishing a causal connection
between the plaintiff’s protected activity and the employer’s adverse action, the
Third Circuit’s case law focuses “on two main factors”: “timing and evidence of
ongoing antagonism.” Abramson, 260 F.3d at 288.
      Both the initial Complaint and the Amended Complaint allege that
Plaintiff reported incidents of discrimination to the EEOC and to the
Department of Labor. (DE 5-2 at 15; DE 32 at 4). In the Amended Complaint,
Dickerson adds that she reported the alleged incidents to the Director of Labor
Relations and Employment at NJIT. (DE 32 at 4). Such reporting satisfies the
first, protected-activity prong. However, I dismissed Dickerson’s initial Title VII
and ADEA retaliation claims because she failed to allege that her filing of


                                      9
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 10 of 16 PageID: 309




complaints led to an employer action that would have dissuaded a reasonable
worker from filing a discrimination complaint. (DE 21 at 18) Nor did Dickerson
allege any facts to support an inference that any arguable adverse action was
motivated by Dickerson’s exercise of her right to file a complaint. (DE 21 at 18)
      The Amended Complaint fails to cure those defects. Dickerson did not
allege any adverse actions by Defendant, her employer, in the Amended
Complaint. Instead, the Amended Complaint alleges that coworkers became
“hostile” towards Dickerson after Dickerson reported a coworker’s misuse of
the University’s computer. (DE 32 at 4) Even if such vague allegation of
“hostility” by coworkers is sufficient to survive a motion to dismiss, there is no
casual connection between Plaintiff’s protected activity – filing a discrimination
complaint – and that hostility.
      In her opposition brief, Dickerson attempts to remedy that deficiency.
She submits that she (1) was “paid less money than others [with] lesser
experience”; (2) was “excluded from staff meetings and trainings”; (3) “denied
promotions”; (4) “treated differently than other employees”; (5) was “offended by
colleagues who made references to faculty/staff who should retire due to age”;
and (6) was terminated as of July 7, 2020 – after the filing of the Amended
Complaint – due to her medical conditions that arose during the COVID-19
pandemic. (DE 45 at 5) Dickerson also submitted that she is unable to return
to work, but the request to extend her medical leave was denied. (DE 45 at 5)
      When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. “[I]t is axiomatic that the complaint may not be
amended by the briefs in opposition to a motion to dismiss.” Pennsylvania ex
rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (alteration in
original) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th
Cir. 1984); Carpenters Health v. Mgmt. Res. Sys. Inc., 837 F.3d 378, 383 (3d
Cir. 2016). Thus, the Court cannot properly consider the allegations belatedly
raised in Dickerson’s opposition papers. To guide this pro se litigant in the
event she seeks to file a further amended pleading, I will point out that even if


                                      10
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 11 of 16 PageID: 310




those factual allegations were properly before the Court, what remains lacking
is any allegation from which to draw an inference that the alleged adverse
actions occurred as a result of Dickerson’s engagement in protected activity.
Dickerson filed her charge of discrimination with the EEOC on November 23,
2018 (DE 32 at 3) and Dickerson was interviewed by the Department of Labor
on December 27, 2018 (DE 5-2 at 15). Dickerson does not allege that the
adverse actions occurred because she filed complaints of harassment. Nor has
she alleged the dates of the alleged adverse actions, to support a theory based
on suspicious timing, or “temporal proximity.” To be clear, in the context of a
retaliation claim, Plaintiff need not necessarily allege an adverse employment
action, i.e., one that alters the terms and conditions of employment; an action
that “‘well might have dissuaded a reasonable worker from making or
supporting a charge of discrimination’” will suffice. See Thompson, 562 U.S. at
174 (quoting Burlington N. & S.F.R. Co., 548 U.S. at 69). But some adverse
action must be identified, and facts supporting a causal connection between
Plaintiff’s engagement in a protected activity and the negative employer action
must be pled.
      The motion to dismiss the retaliation claims under Title VII and the
ADEA is therefore granted.
      iii.   Unequal Terms and Conditions
      To establish a claim for unequal terms and conditions in employment, or
disparate treatment, Dickerson must establish that she (1) is a member of a
protected class; (2) was qualified for the position; (3) was negatively affected by
Defendant’s employment decisions; and (4) was treated less favorably than
employees not within her protected class. Murphy v. Hous. Auth. & Urban
Redevelopment Agency of City of Atl. City, 32 F. Supp. 2d 753, 763 (D.N.J.
1999), aff’d 208 F.3d 206 (2d Cir. 2000) (citing St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 506 (1993)).
      I dismissed Dickerson’s initial Title VII and ADEA claims for unequal
terms and conditions in employment because the Complaint failed to establish


                                      11
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 12 of 16 PageID: 311




that she was being treated differently from others based on her protected age,
race, or disability status. (DE 21 at 13) The Amended Complaint contains the
same fatal flaws.
      First, the Amended Complaint fails to specify negative employment
decisions. Second, it fails to allege facts suggesting that Dickerson was treated
less favorably when compared to others not within her protected class. Even if
the Court could consider the allegations in Dickerson’s opposition brief, these
would not establish the relevant comparison between Dickerson’s treatment
and the treatment of others outside of her age, race, or disability class. For
example, Dickerson submits that “Staci Mongelli, Lauren Rubitz, and Marisela
Cotrina received promotions” but Plaintiff “was never offered a promotion or
counseled as to how she could receive a promotion.” (DE 45 at 3) However,
Dickerson has not alleged that Mongelli, Rubitz, and Cotrina were similarly
qualified for promotions, or that they are outside of Dickerson’s asserted
protected classes.
      In her opposition brief, Dickerson asserts generally that she was paid
less than others with less experience. (DE 45 at 5). However, Dickerson does
not identify those individuals or allege that they are otherwise similarly
situated to herself. Also in her opposition brief, Plaintiff discusses why she
believes she would be treated unfairly in settlement negotiations and attaches
examples of African American employees who were allegedly awarded less in
settlement payments than non-African-American employees, including “one of
Annie Crawford, Staci Mongelli, and Laruen Rubitz’s longtime friends.” (DE 45
at 4-5) Generally, “a district court ruling on a motion to dismiss may not
consider matters extraneous to the pleadings.” In re Burlington Coat Factory
Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). An exception to that rule “is
that a ‘document integral to or explicitly relied upon in the complaint” may be
considered ‘without converting the motion [to dismiss] into one for summary
judgment.’” Id. (alteration in original) (quoting Shaw v. Dig. Equip. Corp., 82
F.2d 1194, 1220 (1st Cir. 1996)). Here, the settlements discussed in and


                                      12
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 13 of 16 PageID: 312




attached to the opposition papers were not mentioned, let alone relied upon, in
the Amended Complaint. Therefore, they may not be considered. See id.
      The motion to dismiss Plaintiff’s Title VII and ADEA claims for unequal
terms and conditions of employment is therefore granted.

         c. Plaintiff’s Reasserted ADA Claims and New ADA claim
                 1. Reasserted ADA Claims
      The Amended Complaint reasserts the initial ADA harassment and
retaliation claims. (DE 32 at 2-3) These, too, are subject to the McDonnell
Douglas burden-shifting framework of analysis. See, e.g., Shaner v. Synthes,
204 F.3d 494, 500 (3d Cir. 2000). To establish a prima facie claim of
harassment under the ADA, Dickerson must demonstrate that: (1) she is a
qualified individual with a disability under the ADA; (2) she was subject to
unwelcome harassment; (3) the harassment was based on her disability or a
request for an accommodation; (4) the harassment was sufficiently severe or
pervasive to alter the conditions of her employment and to create an abusive
working environment; and (5) that her employer knew or should have known of
the harassment and failed to take prompt effective remedial action. Walton v.
Mental Health Ass’n of Se. Pennsylvania, 168 F.3d 661, 667 (3d Cir. 1999)
      I denied Defendant’s prior motion to dismiss with respect to Dickerson’s
initial ADA harassment claim because the complaint alleged the following: (1)
Dickerson has been certified with an FMLA disability; (2) Dickerson was called
into Ms. Crawford’s office to explain how she could dance if she had a
disability; (3) the Department of Labor investigated the incident and found the
conduct to be severe enough to amount to a discrimination violation; and (4)
NJIT knew of the violation and failed to take prompt remedial action. (DE 21 at
15-16) None of those allegations appear in the Amended Complaint. Generally,
“an amended pleading—like the amended complaint here—supersedes the
earlier pleading and renders the original pleading a nullity.” See Palakovic v.
Wetzel, 854 F.3d 209, 220 (3d Cir. 2017) (citing W. Run Student Hous. Assocs.
LLC, v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013; 6 Charles Alan


                                      13
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 14 of 16 PageID: 313




Wright & Arthur R. Miller, Federal Practice and Procedure § 1476 (3d ed. 2010)).
Therefore, the ADA harassment claim alleged in the Amended Complaint must
be dismissed. It appears that the deficiency, however, may be repaired. Plaintiff
may, if appropriate, reassert her claims, with the earlier supporting factual
allegations, via a Second Amended Complaint.
      The same applies to Plaintiff’s reasserted ADA retaliation claim. To
establish a prima face case, Dickerson must demonstrate that (1) she engaged
in protected activity; (2) she suffered adverse action by the employer either after
or contemporaneous with her protected activity; and (3) there exists a causal
connection between the employee’s protected activity and the employer’s
action. Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997). I upheld
the initial ADA retaliation claim because the Complaint alleged the following:
(1) Dickerson engaged in protected activity by exercising her right to take FMLA
leave; (2) Dickerson suffered adverse action when she “was called to a meeting
where she was, effectively, dressed down by her boss for taking FMLA leave
since she was able to attend and dance at a retirement party”; and (3)
Dickerson “exercised her right to take FMLA leave in the days surrounding the
retirement party and then upon her return to work was questioned about her
behavior at that retirement party.” (DE 21 at 18-19) Again, none of those
factual allegations are reasserted in the Amended Complaint. For the reasons
stated above, the ADA retaliation claim alleged in the Amended Complaint
must be dismissed, but Dickerson may, if she wishes, reassert that claim with
the appropriate factual support, via a Second Amended Complaint.
            2. New ADA Claim of Failure to Accommodate
      In the Amended Complaint, Dickerson asserts for the first time an ADA
claim of failure to accommodate her disability. (DE 32 at 3 (listing “Failure to
accommodate my disability” as part of “[t]he discriminatory conduct of which
Plaintiff complains.”)) For Dickerson to establish a failure-to-accommodate
claim, she must demonstrate that (1) Defendant is a covered entity; (2) she “is a
disabled person within the meaning of the ADA;” (2) she “is otherwise qualified
to perform the essential functions of the job, with or without reasonable
                                      14
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 15 of 16 PageID: 314




accommodations by the employer;” and (3) she “has suffered an otherwise
adverse employment decision as a result of discrimination . . . [which] in this
contest include[s] refusing to make reasonable accommodations for [her]
disabilities.” Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 186087 (3d Cir.
2019) (alterations in original) (internal quotation marks omitted) (quoting
Williams v. Philadelphia Hous. Auth. Police Dep’t, 380 F.3d 751, 761 (3d Cir.
2004). Dickerson has failed to allege any facts relating to a request for an
accommodation, or any facts regarding whether she could perform her duties
with or without a reasonable accommodation. Therefore, this component of her
ADA claim must be dismissed as well.

         d. Newly Asserted Claim under the Equal Pay Act
      The Amended Complaint asserts the federal Equal Pay Act as a basis for
this Court’s jurisdiction. (DE 32 at 2-3) To establish a prima facie case under
the Equal Pay Act, Dickerson must demonstrate “that employees of the
opposite sex were paid differently for performing ‘equal work’ – work of
substantially equal skill, effort and responsibility, under similar working
conditions.” Stanziale v. Jargowsky, 200 F.3d 101, 107 (3d Cir. 2000). The
Amended Complaint contains no allegations referring to Plaintiff’s pay or the
pay of a similarly-situated employee of the opposite sex.
      The motion to dismiss the newly asserted claim under the Equal Pay Act
is therefore granted.
         e. Plaintiff’s Newly Asserted NJLAD Claim
      Under the “Basis for Jurisdiction” section of the Amended Complaint,
Plaintiff lists the NJLAD as “Relevant State Law.” (DE 32 at 3) The general
structure of a prima facie NJLAD claim requires Dickerson to prove that: (1)she
is a member of a protected class; (2) she was qualified for the job; (3) she was
negatively affected by Defendant’s employment decisions; and (4) she was
treated less favorably than employees not within the protected class. Mandel v.
UBS/PaineWebber, Inc., 860 A.2d 945, 952 (N.J. Super. Ct. App. Div. 2004)
(citing Murphy, 32 F. Supp. 2d at 763)). The Amended Complaint is devoid of


                                      15
Case 2:19-cv-08344-KM-JBC Document 48 Filed 12/02/20 Page 16 of 16 PageID: 315




any facts alleging adverse employment actions or facts relating to less favorable
treatment than similarly-situated employees outside of Plaintiff’s protected
classes. Thus, for the same reasons as discussed in the context of Plaintiff’s
Title VII and ADEA claims, see supra II. a, the motion to dismiss Plaintiff’s
NJLAD claim is granted.

   III.   Conclusion
      For the reasons provided above, I will grant Defendant’s motion (DE 37)
to dismiss the Amended Complaint without prejudice to the submission, within
30 days, of a proposed Second Amended Complaint.
      An appropriate order follows.


Dated: December 2, 2020



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      16
